Cite as 2014 Ark. App. 36

                 ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                       No. CR-13-473


LELAND M. FLEMING                                 Opinion Delivered   January 15, 2014

                               APPELLANT          APPEAL FROM THE SEBASTIAN
                                                  COUNTY CIRCUIT COURT,
V.                                                FORT SMITH DISTRICT
                                                  [NO. CR-12-794]

STATE OF ARKANSAS                                 HONORABLE JAMES O. COX,
                                                  JUDGE
                                 APPELLEE
                                                  REBRIEFING ORDERED; MOTION
                                                  TO WITHDRAW DENIED



                           PHILLIP T. WHITEAKER, Judge


       Leland M. Fleming appeals from a Sebastian County Circuit Court conviction for

failure to comply with sex-offender registration and reporting requirements in violation of

Arkansas Code Annotated Section 12-12-904 (Supp. 2013). Pursuant to Anders v. California,

386 U.S. 738 (1967), and Arkansas Supreme Court Rule 4-3(k), appellant’s counsel has filed

a motion to be relieved as counsel, stating that there are no nonfrivolous issues to present on

appeal. The motion is accompanied by an abstract and addendum of the proceedings below,

including all objections and motions decided adversely to appellant, and a brief in which

counsel attempts to explain why there is nothing in the record that would support an appeal.

We conclude, however, that counsel’s no-merit brief is not in compliance with Anders and

Rule 4-3(k); therefore, we order rebriefing.
                                  Cite as 2014 Ark. App. 36

       Counsel argues that the only issue on appeal is whether Fleming had the intent to

commit the crime of failure to comply with the registration and reporting requirements for

sex offenders. He claims that, because the crime is a strict-liability offense, no scienter is

required. Thus, counsel contends, any appeal on this basis would be without merit.

       We note, however, that the motion for directed verdict, and the one renewed at the

close of the evidence, did not necessarily limit its scope to an alleged lack of intent—the only

potential issue raised by counsel on appeal. Counsel has failed to address the sufficiency of

the evidence as to the other elements of the offense (e.g., the specific requirements of

registration and how Fleming failed to meet those requirements) or why such argument

would be unnecessary (e.g., not sufficiently preserved for appeal). This is not sufficient.

       The briefing deficiencies set forth in this opinion are not to be taken as an exhaustive

list, and counsel should thoroughly familiarize himself with the requirements of Rule

4-3(k)(1) and with no-merit case law before refiling his brief to ensure no further deficiencies

are present. Counsel’s substituted brief, abstract, and addendum are due within fifteen days

from the date of our decision. Ark. Sup. Ct. R. 4-2(b)(3) (2013). By this ruling, we are not

expressing any opinion as to whether the new brief should be filed pursuant to Rule

4-3(k)(1) or should be filed asserting meritorious grounds for reversal. If a no-merit brief is

filed, counsel’s motion and brief will be forwarded by our clerk to appellant so that, within

thirty days, he again will have the opportunity to raise any points he so chooses in accordance

with Ark. Sup. Ct. R. 4-3(k)(2). In either instance, the State shall be afforded the

opportunity to file a responsive brief.


                                               2
                         Cite as 2014 Ark. App. 36

Rebriefing ordered; motion to withdraw denied.

GLADWIN , C.J., and PITTMAN , J., agree.

David L. Dunagin, for appellant.

No response.




                                    3